Citation Nr: 1744067	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as secondary to service-connected diabetes mellitus.
 
2.  Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to December 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2017, Veteran's representative withdrew the Veteran's hearing request.  38 C.F.R. § 20.704(e).

In regard to the eye disability, the Veteran originally claimed service connection for diabetic retinopathy.  However, based on his reports of blurred vision and diagnosis of cataracts, the Board has recharacterized the issue as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his diagnosed hypertension is secondary to his diabetes mellitus.  He received a VA examination with regard to his hypertension claim in May 2010; the nexus opinion in the examination report is inadequate, as it includes no rationale.  As such, an addendum opinion is needed on remand.  Additionally, as the Veteran reports eye problems due to his service-connected diabetes, and the current medical evidence reflects reports of blurred vision and a diagnosis of cataracts, the duty to obtain a VA eye examination is triggered.  Updated treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain all outstanding relevant private treatment records.

3.  Then refer the claims file to a VA examiner for preparation of an addendum opinion.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  No additional examination is necessary, unless the examiner determines otherwise.

The examiner is requested to opine as to whether at least as likely as not (50 percent or greater probability) the Veteran's hypertension: (1) is proximately due to or (2) has bas aggravated (permanently worsened) by service-connected diabetes mellitus.  

All findings and conclusions should be supported by sufficient rationale and set forth in a legible report.  If appropriate, medical treatise literature should be cited. 

4.  Then schedule the Veteran for a VA eye examination.  The entire claims file and a copy of this REMAND must be made available to, and reviewed by, the examiner.  All indicated tests and studies should be performed.  The examiner is requested to address the following:

(a)  Identify all eye disabilities present since January 2010, including glaucoma; and 

(b)  For each eye disability so identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability (1) is proximately due to or (2) has bas aggravated (permanently worsened) by service-connected diabetes mellitus.

All findings and conclusions should be supported by sufficient rationale and set forth in a legible report.  If appropriate, medical treatise literature should be cited. 

5.  Then readjudicate the issues on appeal considering all the evidence of record.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


